Citation Nr: 0529274	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  99-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability evaluation for a 
scar, residual excision of osteochondroma, left femur (left 
leg scar).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, among other things, denied 
entitlement to a compensable rating for the veteran's 
service-connected left thigh scar.  The veteran filed a 
timely appeal of this determination to the Board. 

When this matter was previously before the Board in November 
2004, it was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his service-connected left leg scar, nor the 
revised criteria, which became effective August 30, 2002, are 
more favorable to the veteran's claim.

2.  The veteran's left leg scar is not painful on objective 
demonstration and is without evidence of instability or 
limitation of function related to the scar.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for a scar of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 7801 to 
7805 (2002, 2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in January 2005, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to an increased 
evaluation in his service-connected left leg scar, as well as 
the types of evidence VA would assist him in obtaining.  
Specifically, the veteran was informed that he must provide 
evidence tending to show that that he must meet the criteria 
for the next higher rating.  The letter also included 
information concerning what was required for a higher rating.  
In addition, the veteran was invited to submit this and other 
information in support of his claim to VA. 

In addition, the veteran and his representative were provided 
with a copy of the March 1997 rating decision, the March 1999 
Statement of the Case, and the June 1999 and May 2005 
Supplemental Statements of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, as well as the RO's VCAA 
and development letters, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the May 2005 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claim, and statements 
submitted by the veteran and his representative in support of 
his claim.  In addition, the Board notes that this matter has 
been remanded for further development and adjudication, 
including the procurement of an additional VA examination in 
connection with the veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to a compensable disability evaluation 
for a scar, residual excision of osteochondroma, left 
femur.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the veteran contends that his left leg scar should be 
afforded a compensable evaluation.  

The medical evidence in this case includes VA treatment 
records and VA examinations.  A November 1996 VA examination 
revealed that the veteran has a 15cm old healed 
depigmentation movable linear non tender surgical scar middle 
distal left thigh to medial left knee, and an April 1998 VA 
examination also noted this scar, indicating that it was 14cm 
long by 1.3cm at the upper end and 0.5 at the lower end.  The 
scar was also indicated to be an old healed nontender movable 
non keloid surgical scar at the medial aspect of the left 
thigh down to the level of the left patella.  Range of motion 
in the left knee was found to be 0 degrees extension and 125 
degrees flexion.  The Board notes that the examiner did not 
attribute any limitation of motion in the veteran's left knee 
to his left leg scar.  The veteran was noted to have 
degenerative arthritis of both knees.  

In October 2000, the veteran was afforded a VA examination in 
connection with a left leg claim.  In connection with this 
claim, the veteran's left leg scar was again noted.  It was 
described as a 16.4cm old healed surgical scar depigmented 
movable, nontender, non keloid of the anterior left distal 
though curved to the medial aspect of the upper left knee.  
Range of motion of the left knee was noted to be 0 degrees 
extension and 115 degrees flexion.  Again, any limitation of 
motion in the veteran's left knee was not attributed to the 
left leg scar.  He was diagnosed with evidence of prior 
surgery left knee.

Finally, the veteran was afforded an additional VA 
examination in April 2005 in connection with his claim.  The 
veteran's left leg scar was noted to be very stable,  
slightly redder than the surrounding skin, and flat except 
for a small central indented area.  The scar was noted to be 
nontender on firm palpation.  It was also indicated to be 
superficial without any indication of involvement of deep 
subcutaneous tissues.  The scar was found to be 5 inches long 
and linear with a width of less that 1/4 of an inch throughout, 
amounting to a total surface area of approximately 1 square 
inch.  The scar was noted to be stable and the veteran denied 
any subsequent loss of skin covering.  There was no pain upon 
examination, and there was no retraction of surrounding 
tissues.  The examiner found that the veteran's scar did not 
impair the motion of the knee joint.  The examiner noted that 
the veteran's range of motion was somewhat limited on 
flexion, but also noted that the veteran stated that this was 
because of the arthritis in the joint.  

The veteran's scar is currently rated as noncompensable under 
Diagnostic Code 7805.  Under this Diagnostic Code, scars are 
rated on limitation of function of the affected part.  The 
affected part in this case is the veteran's left knee.  
Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Here, the VA examinations of 
the veteran's left knee revealed somewhat diminished range of 
motion on flexion.  The Board notes, however, that none of 
the examiners related this limitation to the veteran's left 
leg scar.  In addition, the April 2005 examiner expressly 
found that there was no limitation of motion in the veteran's 
left knee as a result of the service-connected left leg scar, 
noting that the veteran himself indicated that his 
limitations were due to the arthritis in that joint.  A 
compensable evaluation for the veteran's left leg scar on 
this basis is therefore not warranted.

The veteran's left knee scar could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than head, face or neck scars, that are deep, or that 
cause limitation of motion (7801), that are superficial and 
that do not cause limitation of motion, if the area covered 
by the scar is 929 square cm or greater (7802), that are 
superficial and unstable (7803), or that are superficial and 
painful on examination (7804).  Since the evidence of record 
does not support a finding that the veteran's left leg scar 
meets any of the criteria of Diagnostic Codes 7801 to 7804, 
these codes also do not afford the veteran an opportunity to 
obtain a compensable evaluation for his service-connected 
scar.

At this point, the Board notes that, effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities, including scarring.  See 67 Fed. Reg. 49,596 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where 
a law or regulation changes during the pendency of a claim, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  VAOPGCPREC 3-2000, 
65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior RO 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  As noted above, the veteran's left 
leg scar does not have any ulceration and is considered 
stable and not painful.  The veteran's scar does not 
therefore warrant a compensable evaluation under these 
earlier applicable Diagnostic Codes either. 

Based on the foregoing, the noncompensable evaluation for the 
veteran's left knee scar is continued.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a compensable disability rating for a scar, 
residual excision of osteochondroma, left femur, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


